Citation Nr: 1414294	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  12-14 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction disability to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2011 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In the November 2011 rating decision, the RO, in part, denied entitlement to erectile dysfunction as secondary to service-connected diabetes mellitus.

In the February 2012 rating decision, the RO, in part, continued a 20 percent disability rating for diabetes mellitus and denied service connection for PTSD.  While the RO denied entitlement to service connection for PTSD, during the pendency of this appeal, VA treatment records have been associated with the claims file that note the Veteran has a diagnosis of major depressive disorder as well.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, this issue on appeal has been characterized to consider all reported and diagnosed psychiatric disabilities in accordance with Clemons.

Regarding the claim for service connection for erectile dysfunction, the Board notes that in April 2012, the Veteran filed a timely notice of disagreement (NOD) with the November 2011 rating decision.  The RO provided a statement of the case (SOC) in June 2012.  A timely substantive appeal via a VA Form 9 was not submitted.  Instead, in October 2012, the RO received evidence from the Veteran which included a statement from the Veteran's private physician which associated the Veteran's erectile dysfunction with his service-connected diabetes mellitus.  In Rowell v. Principi, 4 Vet. App. (1993), it was held that the failure to file a timely substantive appeal did not foreclose an appeal, render a claim final, or deprive the Board of jurisdiction.  The Board notes that despite the lack of a substantive appeal for the issue of service connection for erectile dysfunction, as the Veteran, through his actions, has indicated that he wishes to appeal this issue, the claim of entitlement to service connection for service connection for erectile dysfunction disability, to include as secondary to service-connected diabetes mellitus is currently before the Board.  The Board would point out that there has been no separate hearing request regarding this claim.  

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a videoconference hearing in October 2013.  A transcript from this hearing is of record.

The issues  of entitlement to an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his October 2013 videoconference hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus was requested.






CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus by the Veteran have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  On October 3, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus was requested.

On October 3, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus was requested.  As this statement from the Veteran at his videoconference hearing clearly shows his intent to withdraw his appeal, the Board finds that the Veteran has withdrawn this appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus is dismissed.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for an acquired psychiatric disorder to include PTSD and entitlement to erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

VA is obliged to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD, the Veteran underwent a VA examination in May 2010.  The examiner provided diagnoses of dysthymia, alcohol abuse, Oxytocin abuse in remission and general anxiety disorder.  The examiner noted that most of the diagnoses over the years have been depression and anxiety.  However, the examiner also indicated that while the Veteran did experience stressful situations in Vietnam, his overall clinical presentation, as well as the majority of depression and anxiety diagnoses in the documents, were such that it "seems less likely than not that the Veteran suffers from PTSD".  

While the May 2010 VA examiner addressed the Veteran's PTSD disability and determined that it "seems less likely than not that the Veteran suffers from PTSD", he failed to provide an opinion as to whether it was at least as likely as not that any diagnosed acquired psychiatric disability, to include the previously diagnosed depressive disorder and anxiety, either began during or was otherwise caused by the Veteran's active duty service.  

Regarding the Veteran's erectile dysfunction claim, the Board notes that the Veteran underwent VA examinations in December 2010 and June 2011.  The December 2010 VA examiner opined that given the Veteran's low testosterone blood levels, the erectile dysfunction was more likely due to hormonal imbalance.  The June 2011 VA examiner noted that the Veteran's erectile dysfunction was more likely related to his testosterone deficiency/antidepressants.  The examiner also noted that the Veteran's testosterone deficiency would need to be determined if any correlation between erectile dysfunction and diabetes mellitus existed.

In a June 2012 letter, a private physician who had been treating the Veteran for 5 years opined that there was a direct correlation between the Veteran's erectile dysfunction and his exposure to Agent Orange.

The Board notes that the Veteran served in Vietnam and was therefore presumptively exposed to herbicides.  

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) (6) (iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  In this regard, it is noted that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a) (6) (iii) (2013).

Notably, erectile dysfunction is not among the presumptive diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e) (2013).

However, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

In this case, the Veteran has provided evidence that his erectile dysfunction may be related to herbicide exposure during service such that he is entitled to service connection for this disability on a direct service incurrence basis.  

As noted above, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee; supra; Brock ; supra.

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Further development is needed so that medical professionals can review the entire medical record, consider a complete history, and provide informed opinions as to the relationship between any current acquired psychiatric disability and service and the Veteran's current erectile dysfunction disability and service, to include as exposure to Agent Orange. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist with appropriate expertise to determine the nature and etiology of any currently present psychiatric disorder.  The claims folders should be made available to and reviewed by the examiner. All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion with respect to each currently present psychiatric disorder as to whether it is as likely as not (i.e., a 50 percent or better probability) that the disorder was present during the Veteran's active service or is etiologically related to his active service.  The rationale for each opinion expressed must be provided.  

The examiner should also offer an opinion as to whether the Veteran currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due at least in part to a verified in-service stressor event or fear of hostile action during active service. 

The VA examiner should consider and discuss the Veteran's reported history and contentions, as well as, any other pertinent medical nexus evidence of record.

The rationale for all opinions expressed must be provided.  

3.  Schedule the Veteran for a VA examination to determine the etiology of the claimed erectile dysfunction disability.  Based on a review of the record and an examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction disability is a result of his presumed herbicide exposure in service.

Additionally, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is proximately due to service-connected diabetes mellitus; or could have been permanently aggravated beyond its natural progression by the service-connected diabetes mellitus disability.  A similar opinion should be provided with regard to any psychiatric disorders present, or medication used for those disorders.
  
All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


